DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but are moot in view of the new grounds of rejection below.

Claim Interpretation
Claim 1 has been amended to remove the language relating to the scenario in which the block’s height is greater than its width.  However, this scenario is now recited in new claim 25, which depends on claim 1.  Claim 25 inherits all limitations of claim 1 and includes the two mutually-exclusive scenarios that were described in the previous Office action.  As a result, the BRI of claim 25 includes only one of these scenarios.  See MPEP 2111.04 II.
Furthermore, the presence of the second scenario (where height > width) in claim 25 informs the interpretation of claim 1.  When the limitations of claim 1 are imported into dependent claim 25, these limitations do not require that width > height.  Rather, claim 25 only requires that vertical partitioning is performed when (e.g. if) it is determined that this is the case, while also reciting that this condition may not occur, as  the alternative possibility exists that height > width.  Because this language in claim 25 does not require that width > height, the same language in claim 1 will be interpreted consistently.  Accordingly, the BRI of claim 1 is that selection of vertical binary tree partitioning is contingent on a condition that is not required to occur, namely that width > height.  See MPEP 2111.04 II: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”
To overcome this interpretation, it is recommended that the claims be drawn only to one scenario that is detected to have occurred.  Such an amendment may include language such as “determining that the width W is greater than the height H, and in response, the selected partitioning structure is the vertical binary tree partitioning structure …”
In the interest of compact prosecution, all limitations of these claims are addressed in the prior art rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11-14, 17-19, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 20200204799 in view of Zhao, US 20190166367.

As to claim 1 Lee discloses method for video decoding in a decoder, comprising:
decoding coded information of a coding block (CB) in a picture from a coded video bitstream, the coded information indicating a width of the CB as W samples and a height of the CB as H samples (Fig. 2; [0152]);
determining which partitioning structure from among plural partitioning structures is selected to partition the CB based on the width W of the CB, the height H of the CB, and a maximum transform unit (TU) size M, the plural partitioning structures comprising a vertical binary tree partitioning structure and a horizontal binary tree partitioning structure ([0070] – partitioning structure is determined based on block size.  If size is within a 1st range, quadtree partitioning is performed.  If size is in a second range, vertical or horizontal binary partitioning is performed); and
recursively partitioning the CB into a plurality of transform units (TUs) until a size of each TU is less than or equal to MxM based on the partitioning structure that is determined as selected from among the plural partitioning structures ([0152]), wherein
the selected partitioning structure is the vertical binary tree partitioning structure that partitions the CB into two partitions having sizes of W/2 x H in response to a first determination indicating the width W being greater than the maximum TU size M ([0138], [0152] – when binary partitioning is selected, the selected partitioning structure is vertical binary when W>threshold, and is horizontal binary when H>threshold).
Lee fails to disclose that vertical partitioning is selected in response to a second determination indicating the width W being greater than the height H.
However, in an analogous art, Zhao discloses vertical partitioning is selected in response to a determination indicating the width W being greater than the height H ([0124] – a width-to-height ratio equal to a maximum value is an indication that width is greater than height (by a predetermined multiple), and causes vertical partitioning to be performed).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Lee with the teachings of Zhao by enabling split direction to be inferred rather than signaled, as it is in Lee.  Such a modification would have resulted in improved efficiency by reducing bitstream overhead, as described in Zhao [0119].

As to claim 2 the system of Lee and Zhao discloses that the plural partitioning structures further comprises a quadtree partitioning structure (Lee [0070]); 
the selected partitioning structure is the vertical binary tree partitioning structure in response to the width W being greater than M, the height H not being larger than M, and the width W being greater than the height H (Lee [0070], [0152]; Zhao [0124]); 
the selected partitioning structure is the horizontal binary tree partitioning structure in response to the height H being greater than M, the width W not being larger than M, and the height H being greater than the width W (Zhao [0124]); and 
the selected partitioning structure is the quadtree partitioning structure in response to both the width W and the height H of the CB being larger than M (Lee [0070]).

As to claim 3 the system of Lee and Zhao discloses that the maximum TU size M is 32; the width W of the CB is 64 and the height H of the CB is equal to M; the selected partitioning structure is determined as the vertical binary tree partitioning structure in the plural partitioning structures; and3Application No. 16/823,831 the recursively partitioning the CB includes partitioning the CB into two TUs based on the vertical binary tree partitioning structure, each TU having a size of 32 x 32 (Lee [0070], [0152]).  

As to claim 4 the system of Zhao and Lee discloses that the maximum TU size M is 32; the height H of the CB is 64 and the width W of the CB is equal to M; the selected partitioning structure is determined as the horizontal binary tree partitioning structure in the plural partitioning structures; and the recursively partitioning the CB includes partitioning the CB into two TUs based on the horizontal binary tree partitioning structure, each TU having a size of 32x32  (Lee [0070], [0152]).  

As to claim 7 the system of Lee and Zhao discloses processing the TUs according to a scan order that is one of (i) a raster scan order, (ii) a vertical scan order, (iii) a zig-zag order, and (iv) a diagonal scan order (Lee [0218]).  

As to claim 8 the system fails to disclose that that the scan order is the raster scan order.  However, official notice is taken that this was well known in the art before the effective filing date of the claimed invention.  Therefore it would have been obvious to modify Lee/Zhao to include this feature, the rationale being to improve efficiency.

As to claim 9 Lee discloses that H is 64, and M is 32 ([0152]) but fails to disclose that W is 128 and that the scan order is the raster scan order. However, official notice is taken that this was well known in the art before the effective filing date of the claimed invention.  Therefore it would have been obvious to modify Lee/Zhao to include this feature, the rationale being to improve efficiency.

As to claims 11 and 22 see rejection of claim 1.  The system of Lee and Zhao further discloses an apparatus for video decoding, comprising: processing circuitry configured to perform the method of claim 1; and a non-transitory computer-readable storage medium sorting a program executable by at least one processor to perform the method of claim 1 (see Lee Fig. 2).

As to claims 12-14 and 17-19 see rejection of claims 2-4 and 7-9, respectively.

As to claim 23 the system of Lee and Zhao discloses that the determining comprises: determining which partitioning structure from among the plurality of partitioning structures is selected to partition the CB based on the width W of the CB, the height H of the CB, the maximum transform unit (TU) size M (Lee [0070] and [0152]) and a comparison of the height H and the width W (Zhao [0124]).

As to claim 24 Zhao discloses that the second determination includes a comparison between the height H and the width W ([0124]).  

As to claims 25 and 26 the system of Lee and Zhao discloses that the selected partitioning structure is the horizontal binary tree partitioning structure that partitions the CB into two partitions having sizes of W x H/2 in response to the height H being greater than the maximum TU size M (Lee [0070] and [0152]) and the height H being greater than the width W (Zhao [0124]).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Zhao in view of Jeon (cited previously).

As to claim 21 Lee and Zhao do not disclose, but Jeon discloses, that at least two TUs are configured to be processed simultaneously at different stages of a multi-stage pipeline ([0115]).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Lee and Yang with these teachings, the rationale being to improve data throughput.

Alternate Claim Rejections - 35 USC § 103
Claims 1-4, 7-9, 11-14, 17-19, and 22-26 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 20200204799 in view of Yang, WO 2020125595 (claiming priority to CN201811546224.7 filed 12/16/2018).

As to claim 1 Lee discloses method for video decoding in a decoder, comprising:
decoding coded information of a coding block (CB) in a picture from a coded video bitstream, the coded information indicating a width of the CB as W samples and a height of the CB as H samples (Fig. 2; [0152]);
determining which partitioning structure from among plural partitioning structures is selected to partition the CB based on the width W of the CB, the height H of the CB, and a maximum transform unit (TU) size M, the plural partitioning structures comprising a vertical binary tree partitioning structure and a horizontal binary tree partitioning structure ([0070] – partitioning structure is determined based on block size.  If size is within a 1st range, quadtree partitioning is performed.  If size is in a second range, vertical or horizontal binary partitioning is performed); and
recursively partitioning the CB into a plurality of transform units (TUs) until a size of each TU is less than or equal to MxM based on the partitioning structure that is determined as selected from among the plural partitioning structures ([0152]), wherein
the selected partitioning structure is the vertical binary tree partitioning structure that partitions the CB into two partitions having sizes of W/2 x H in response to a first determination indicating the width W being greater than the maximum TU size M ([0138], [0152] – when binary partitioning is selected, the selected partitioning structure is vertical binary when W>threshold, and is horizontal binary when H>threshold).
Lee fails to disclose that vertical partitioning is selected in response to a second determination indicating the width W being greater than the height H.
However, in an analogous art, Yang discloses vertical partitioning is selected in response to a determination indicating the width W being greater than the height H (pg. 5 lines 4-13).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Lee with the teachings of Yang, the motivation being to improve compression by enabling partition direction to be inferred from block dimensions (see Yang pg. 5 lines 4-13).

As to claim 2 the system of Lee and Zhao discloses that the plural partitioning structures further comprises a quadtree partitioning structure (Lee [0070]); 
the selected partitioning structure is the vertical binary tree partitioning structure in response to the width W being greater than M, the height H not being larger than M, and the width W being greater than the height H (Lee [0070], [0152]; Yang pg. 5 lines 4-13); 
the selected partitioning structure is the horizontal binary tree partitioning structure in response to the height H being greater than M, the width W not being larger than M, and the height H being greater than the width W (Yang pg. 5 lines 4-13); and 
the selected partitioning structure is the quadtree partitioning structure in response to both the width W and the height H of the CB being larger than M (Lee [0070]).

As to claim 3 the system of Lee and Yang discloses that the maximum TU size M is 32; the width W of the CB is 64 and the height H of the CB is equal to M; the selected partitioning structure is determined as the vertical binary tree partitioning structure in the plural partitioning structures; and3Application No. 16/823,831 the recursively partitioning the CB includes partitioning the CB into two TUs based on the vertical binary tree partitioning structure, each TU having a size of 32 x 32 (Lee [0070], [0152]).  

As to claim 4 the system of Lee discloses that the maximum TU size M is 32; the height H of the CB is 64 and the width W of the CB is equal to M; the selected partitioning structure is determined as the horizontal binary tree partitioning structure in the plural partitioning structures; and the recursively partitioning the CB includes partitioning the CB into two TUs based on the horizontal binary tree partitioning structure, each TU having a size of 32x32  (Lee [0070], [0152]).  

As to claim 7 the system of Lee and Yang discloses processing the TUs according to a scan order that is one of (i) a raster scan order, (ii) a vertical scan order, (iii) a zig-zag order, and (iv) a diagonal scan order (Lee [0218]).  

As to claim 8 the system fails to disclose that that the scan order is the raster scan order.  However, official notice is taken that this was well known in the art before the effective filing date of the claimed invention.  Therefore it would have been obvious to modify Lee/Zhao to include this feature, the rationale being to improve efficiency.

As to claim 9 Lee discloses that H is 64, and M is 32 ([0152]) but fails to disclose that W is 128 and the scan order is the raster scan order. However, official notice is taken that this was well known in the art before the effective filing date of the claimed invention.  Therefore it would have been obvious to modify Lee/Yang to include this feature, the rationale being to improve efficiency.

As to claims 11 and 22 see rejection of claim 1.  The system of Lee and Yang further discloses an apparatus for video decoding, comprising: processing circuitry configured to perform the method of claim 1; and a non-transitory computer-readable storage medium sorting a program executable by at least one processor to perform the method of claim 1 (see Lee Fig. 2); 

As to claims 12-14 and 17-19 see rejection of claims 2-4 and 7-9, respectively.

As to claim 23 the system of Lee and Yang discloses that the determining comprises: determining which partitioning structure from among the plurality of partitioning structures is selected to partition the CB based on the width W of the CB, the height H of the CB, the maximum transform unit (TU) size M (Lee [0070] and [0152]) and a comparison of the height H and the width W (Yang pg. 5 lines 4-13).

As to claim 24 Yang discloses that the second determination includes a comparison between the height H and the width W (Yang pg. 5 lines 4-13).  

As to claims 25 and 26 the system of Lee and Yang discloses that the selected partitioning structure is the horizontal binary tree partitioning structure that partitions the CB into two partitions having sizes of W x H/2 in response to the height H being greater than the maximum TU size M (Lee [0070] and [0152]) and the height H being greater than the width W (Yang pg. 5 lines 4-13).  

Claim 21 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lee/Yang in view of Jeon.

As to claim 21 see rejection of claim 21 above.  The motivation for modifying Lee/Yang is the same as applies to Lee/Zhao.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/           Primary Examiner, Art Unit 2423